Citation Nr: 1016351	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-16 326A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant has been properly paid the amount due 
for an aid and attendance allowance of the deceased Veteran's 
widow (M.K.M.), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945.  He died in June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case has been transferred to the Oakland, 
California RO.  The appellant testified at the Oakland RO at 
a Travel Board hearing before the undersigned in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Historically, the deceased Veteran's widow, M.K.M., submitted 
an application for VA death benefits which was received on 
February 26, 2003.  In an April 2005 rating decision, the RO 
granted entitlement to aid and attendance benefits for 
M.K.M., effective March 21, 2005.  The April 2005 
notification letter of this decision indicated that payment 
of $907 per month would commence on April 1, 2005, the first 
day of the month following the March 21, 2005 assigned 
effective date for that benefit.  M.K.M. submitted a timely 
notice of disagreement with the assigned effective date, 
stating that her application was filed with VA in February 
2003.  On March [redacted], 2006, M.K.M. died.  M.K.M.'s daughter, the 
appellant, notified VA that M.K.M. had died.  

In April 2007, correspondence was received from the appellant 
in which she stated that she was entitled to retroactive 
payment of M.K.M.'s aid and attendance benefits, effective 
February 2003.  In May 2007, a VA Form 21-601, Application 
for Reimbursement for Accrued Amounts Due a Deceased 
Beneficiary, was received by VA from the appellant.  She 
listed amounts paid by her in connection with M.K.M.'s 
expenses of last sickness and burial.  

In a June 2007 rating decision, the RO granted entitlement to 
an earlier effective date for aid and attendance for M.K.M., 
effective February 26, 2003, the date of her original 
application for those benefits, for accrued benefits 
purposes.  This claim was pending when she died.  On August 
30, 2007, the appellant was notified of the decision and 
informed that she would be paid $4996.77.  She was told that 
entitlement to an earlier effective date for aid and 
attendance for M.K.M. is established, effective February 26, 
2003.  In determining her entitlement amount, she was told 
that accrued benefits may be used to reimburse the person who 
paid the expenses of the last illness and burial of a 
beneficiary.  This correspondence was from the Columbia, 
South Carolina RO.  

However, also of record is a determination letter from the 
Philadelphia RO, dated July 30, 2007, which stated that the 
appellant would be paid $22,009.00.  The appellant was told 
that this payment was based on the amounts due and unpaid at 
the time of M.K.M.'s death based on the expenses she paid for 
the last sickness and burial of M.K.M.  The appellant was 
told that this check had no bearing on any other VA payment 
she may receive or which may be filed.  


The claim for reimbursement for the amounts paid for the last 
sickness and burial appears to be a separate matter from the 
claim for an earlier effective date for aid and attendance 
benefits for accrued benefits, which, as noted, was granted.  
The appellant has testified that she received the $4996.77, 
apparently for the expenses of the last illness and burial, 
but has not received the $22,009.00 payment which she claims 
is the amount due for the earlier effective date for aid and 
attendance benefits, for accrued benefits.  

In order to resolve this matter, which has now been 
transferred to the Oakland, California RO, a paid and due 
audit of monies owed to the appellant should be undertaken.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  As noted above, it appears that the 
appellant was awarded (a) reimbursement 
of the amounts paid for the last sickness 
and burial of M.K.M, and (b) entitlement 
to an earlier effective date for aid and 
attendance allowance for M.K.M. for 
accrued benefits purposes.  

Prepare an explanation of how the amounts 
of $4,996.77 and $22,009.00 were 
calculated.  See Letter from the Columbia 
RO to the appellant dated August 30, 
2007; Letter from the Philadelphia RO to 
the appellant dated July 30, 2007.  

Then perform a detailed audit of the 
amounts paid and of monies owed to the 
appellant.  

2.  Finally, readjudicate the claim on 
appeal.  If the issue remains denied, the 
appellant should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

